Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS item was not provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11’s “copolymer is a Tensile Modulus” etc is not understood.
	Claim 12’s “such as” is never proper claim language. Is this a limitation or not?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,6,8,9 and 12  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by  Wang WO2017/016711.
	Wang exemplifies (IE-1 of table 2) a polypropylene composition of 84% polypropylene copolymer (ie applicant’s “a”) and 16% of an amorphous propylene copolymer (ie applicant’s “b”). The Tg2 is -560C and a C2 of XCS of 35wt%. 
This meets applicant’s equation as shown by:
         -560C > 14 -2.1*35   ?
         -560C > -59.5  √     

	In regards to applicant’s dependent claims:
	The total comonomer content is 10.5% (table 2).
	The Tm 1430C (table 2).
	The MFR is 0.53g/10min (table 2).
	The composition is injection molded for testing (page 31 line 8).



Claim 2 is rejected under 35 U.S.C. 103 as obvious over Wang WO2017/016711.
	Wang applies as explained above.
	The cited example has a xylene soluble content of 22% (table 2). The intrinsic viscosity of the xylene solubles is 3.1dl/g rather than the claimed 1.7-2.5dl/g.
	However, Wang (page 16) more generally suggests 1.3-3.5dl/g.
	It would have been obvious to produce such a composition anywhere within Wang’s teachings.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang WO2017/016711.
	Wang applies as explained above.
	It is not clear what the comonomer content is for the cited example’s propylene copolymer “a”. However, Wang (page 14 line 9-11) suggests 2.5-6wt%.
	It would have been obvious to produce such a composition anywhere within Wang’s ranges. 

Claims 7,10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang WO2017/016711.
Wang applies as explained above.



.

Claims 1,2 and 7-12  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang EP3015503
	Wang claims (#1) a polypropylene composition of 70-90% polypropylene homopolymer and 10-30% of a propylene/ethylene copolymer of 32-50wt% ethylene (ie applicant’s “B”). Wang (example #6) exemplifies such a copolymer having a Tg2 of        -590C and a C2 of XCS of 46.5wt%. 
This meets applicant’s equation as shown by:
         -590C > 14 -2.1*46.5   ?
         -590C > -84  √     
The 16% “split” referred to in table 1 is assumed to correspond to the wt% of the elastomeric phase. This example lacks a propylene copolymer as “A”.
However, Wang (paragraph 23) defines the term “homopolymer” to include up 3% comonomer units. 
Applicant’s claims are anticipated as use of a copolymer as the polypropylene is clearly taught by Wang.
It would also have been obvious to substitute such a propylene copolymer having a small amount of comonomer into the cited example as this is clearly taught by the reference.

	In regards to applicant’s dependent claims:
	The total xylene soluble content is 18.8% (table 3).
	The intrinsic viscosity of the xylene solubles is 2.2dl/g (table 3).
	The Tc is 1190C (table 3).
	The melting point is 1640C (table 3).
	The MFR is 14.8g/10min (table 3).
 	The flex modulus is 1067MPa (table 3).
	Claim 11’s properties are not reported, but given the reference suggests all of applicant’s minimum material requirements and explicitly many of applicant’s other properties, it is assumed these properties are inherently. The burden of showing otherwise is shifted to applicant (see MPEP 2112).
	The composition is injection molded into bars for testing (paragraph 198).

Claims 1,3 and 7-12  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang EP3015503
	Wang claims (#1) a polypropylene composition of 70-90% polypropylene homopolymer and 10-30% of a propylene/ethylene copolymer of 32-50wt% ethylene (ie applicant’s “B”). Wang (example #4) exemplifies such a copolymer having a Tg2 of        -580C and a C2 of XCS of 44.8wt%. 
This meets applicant’s equation as shown by:
         -580C > 14 -2.1*44.8   ?
         -580C > -80  √     
copolymer as “A”.
However, Wang (paragraph 23) defines the term “homopolymer” to include up 3% comonomer units. 
Applicant’s claims are anticipated as use of a copolymer as the polypropylene is clearly taught by Wang.
It would also have been obvious to substitute such a propylene copolymer having a small amount of comonomer into the cited example as this is clearly taught by the reference.

	In regards to applicant’s dependent claims:
	The Charpy impact strength is 64kJ/m2. This fulfills applicant’s equation according to:
         -580C + 3* 64 >0   ?
         1340C > 0  √     
	The Tc is 1190C (table 3).
	The melting point is 1640C (table 3).
	The MFR is 1g/10min (table 3).
 	The flex modulus is 873MPa (table 3).
	Claim 11’s properties are not reported, but given the reference suggests all of applicant’s minimum material requirements and explicitly many of applicant’s other properties, it is assumed these properties are inherently. The burden of showing otherwise is shifted to applicant (see MPEP 2112).


Claim 4 is rejected under 35 U.S.C. 103 as obvious over Wang EP3015503
	Wang applies as explained above.
	It is unclear if the cited examples meet claim 4’s total comonomer content. However Wang (paragraph 23) explicitly teaches that the comonomer content be 4.5-16.2wt%. It would have been obvious to ensure such a content.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Wang EP3015503
	Wang applies as explained above.
	Wang (paragraph 23) permits the so-called polypropylene “homopolymer” to include up to 3wt% comonomer units. It would have been obvious to employ a 97/3 propylene/comonomer copolymer as Wang’s polypropylene “homopolymer” as this is explicitly suggested by Wang.
	
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Wang EP3015503
	Wang applies as explained above.
	Wang (paragraph 65) permits the comonomer content of the xylene solubles be as low as 35wt%. It would have been obvious to produce such a composition of 35wt% cXCS as this is explicitly suggested by Wang.

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/2/21